The opinion of the Court was delivered by
Mr. Justice Pope.
The plaintiff commenced his action against the defendant in the Court of Common Pleas for Oconee County, in this State, on the 8th day of February, A. D. 1895, on the equity side of the Court, for the recision of a contract made with the defendant on the 19th day of November, 1894. The cause came on to be heard before his Honor, Judge Benet, at the October, 1895, term of said Court, upon the pleadings and testimony taken before the master for that (Oconee) county, and thereafter a decree was pronounced granting the relief the plaintiff prayed for. Thereupon the defendant appealed to this Court. Let the decree of the Circuit Judge and the exceptions thereto be incorporated in the report of the case.
A brief statement of the facts may be necessary to a proper understanding of the appeal. The plaintiff operates a saw mill, and at the time of the contract (19th November, 1894,) lived at a different point of Oconee County from where the lands of the defendant were located in that county. *235The defendant was a merchant in the city of Greenville, in this State, but owned a tract of land, containing 369 acres, in Oconee County, known as the “Gibson place,” adjoining lands of Mrs. C. H. Biemann and a Mr. Wiekliffe, and possibly others. It became noised abroad in that county that these lands of defendant had valuable pine timber upon them, and several lumber dealers became anxious to obtain them by purchase. These were a Mr. Harbin, George S. Hamilton, William O. Hamilton, and possibly others. When any of these parties approached the owner, Mr. McAlister, to purchase the same, with very commendable propriety, he would tell the parties that he was not familiar with either the lines and boundaries of his lands or with the timber growing thereon. However, he invited them to examine those lands for themselves, and suggested to at least one' of them, Mr. George S. Hamilton, who is the brother of plaintiff, to consult a Mr. Ernest Evers, who was the tenant of defendant, and had at least a partial control of defendant’s “Gibson place.” To Mr. George S. Hamilton this Mr. Evers had pointed out a body of 100 acres of timbered lands as part of defendant’s lands, relying for this statement upon a conversation with, and acts accompanying t'he same of, Mr. McAlister himself — such as claiming a certain road tobe on this tract of laird; certain trees that had been cut without his permission as having been cut on his land; a certain branch as being on his land; .and certain excavations in search of gold to have been made on his land; also upon what a Mr. Collins — to whom Mr. McAlister had referred him for knowledge of his lines and boundaries — had told him as to the dividing lines between McAlister and Mrs. Biemann. From the sequel, we have no doubt that the plaintiff had counted the trees on these lands suitable for saw mill purposes. At any rate, after a correspondence which showed some eagerness on his part to buy, Mr. William 0. Hamilton went over to Greenville to see if he could not purchase the timber on defendant’s land for sawing purposes. The defendant was entirely frank in this interview *236with the plaintiff, both as to his boundaries and the quantity and quality of his timber. When plaintiff offered him 52J cents a tree suitable for sawing into lumber, he promptly declined it, giving as a very good reason therefor that it would be'too inconvenient. Defendant finally offered to sell the timber, with the privilege of using his land for a year Jo saw the same thereon, to the plaintiff for the sum of $1,000. The plaintiff hesitated for a while, claiming that the price was too high; but after a short absence he returned to defendant’s store and agreed to his terms. During their interview defendant could not show the plat of his land at once, and made a rough drawing on a piece of brown paper as an illustration of his recollection of the shape of his tract of land. The parties entered into this agreement in writing: “State of South Carolina. This agreement made and entered into on the 19th of November, 1894, between Charles McAl-ister of the first part and W. O. Hamilton of the second part witnesseth: That said McAlister has bargained and sold, and by these presents does bargain and sell, to said Hamilton, at the sum and price af $1,000, all of the pine timber, which shall and will square eight inches and upwards, on that tract or parcel of land, belonging to said McAlister, situate in Oconee County, South Carolina, containing 369 acres, more or less, and known as the Gibson tract, and adjoining lands of Wickliffe and others. And said Hamilton agrees to pay for said timber in three equal instalments, payable on the first day of January, April, and July, 1895, with interest on these instalments from this day at eight (per cent.) per an-num. And further agrees to cut and remove said timber at his own expense during the year 1895. In witness whereof, &c. * * * Charles McAlister, (l. S.) W. O. Hamilton, (l. S.) It is further agreed, that if any part of said land is taken by adyerse claim of Isaac Wickliffe, the said Hamilton is to have a deduction of 52-|- cents a tree for all so taken of size and quality hereby sold. Charles McAlister, W. O. Hamilton.” It should be stated at this point that the addition to the agreement, referring to claim of Isaac Wickliffe, was *237made because it was reported he would claim a part of defendant’s land. The three notes were not prepared on the 19th November, 1894, but they were to be sent over to plaintiff accompanied by the plat of the “Gibson tract of land” on the next day. On the 21st November, 1894, both the three notes and said plat were sent by defendant to the plaintiff by mail, who on the 24th November, 1894, received the same, and on the 27th November, 1894, the plaintiff signed the notes and sent them to the defendant, accompanied by the following letter: “Fort Madison, S. C., November 27th, 1894. — Mr. Charles McAlister, Greenville, S. C.— Dear Sir: I received your letter containing notes and plat on the 24th, but have had lagrippe, and haven’t had the opportunity to examine them until to-day. I have signed the notes and will keep the plat until Christmas, when I want to go up and look at your boundaries, after which I will return it. Yours truly, W. O. Hamilton. P. S. Please say nothing about the enormous price of the timber. W. O. H.” The plaintiff paid to the defendant the note that fell due on first January, 1895, but in a day or two afterwards went in person to see the defendant, in order to get some satisfactory arrangement arising from the fact that Mrs. C. H. Biemann was cutting the timber from about 100 acres of the land he thought was the defendant’s when he traded for his timber. On the 8th day of January, the defendant, by a letter to that effect, declined to do anything in that direction, holding to the position that he stood to the contract as written. Further correspondence was had, without any change in the attitude of the parties. Finally, on the 19th day of February, 1895, this action was begun.
1 2 The time at our disposal will not permit of any elaboration at length of our views. From the testimony we are satisfied of the utmost good faith of both plaintiff and defendant, but we are equally satisfied that there was a mutual mistake here. It seems to us that this result is necessary to acquit the defendant of any wrong doing, for otherwise we would be obliged to conclude that *238defendant intentionally overreached the plaintiff; and this we could not do under the testimony itself as to Mr. McAl-ister’s high character, as well as the unconcealed judgment of the plaintiff on this point. The Circuit Judge has gone too far in his decree, however; he ought to have contented himself with a reformation of the contract by giving plaintiff credit on his indebtedness to the defendant, as of 19th November, 1894, for the sum of $431.85, which result is reached by us in this way: The witness, Fred. White, testified that he counted the trees on the land taken by Mrs. C. H. Biemann, and found that there were on it trees answering the contract, 612; on the lands claimed by both McAlister and Wickliffe, 348 trees; and on McAlister’s land, undisputed, 456 trees. These aggregate 1,416 trees. By a calculation it will be seen that the plaintiff agreed to pay 70.565 cents per tree. Thus making the 612 trees, lost by plaintiff through title of Mrs. Biemann, worth $431.85. The plaintiff should be required to keep his contract as to the trees on McAlister’s own land (456 trees), and also as to the 348 trees on the land claimed by bot.h Wickliffe and McAlister. Of course, if hereafter Wickliffe recovers the land from McAlister, and Hamilton has to lose those 348 trees, he can, under his agreement with defendant, claim 52-J cents per tree from the defendant. It may be urged that the relief we administer to the plaintiff was not that sought in his complaint. He sought, it is true, a recission of the entire contract; the relief we give is a partial recission of the contract, and fully as much as.he is entitled to. Equity will relieve a party from a contract when it is made, in mutual mistake, by the parties to it, but this does not mean that of necessity the entire contract will be declared null and void. There is a great aversion in courts to making contracts for parties sui juris, and there should be great hesitancy in unmaking said contracts. Still, where it is made palpable that one of the parts of the contract is not justly there, it (the objectionable part) should be removed, and the balance of contract decreed to stand. These par*239ties, plaintiff and defendant, are in a court of equity, whose proud boast is that proper relief will be enforced in every case according to its surroundings. Here the defendant should be required to pay nothing to plaintiff, but should only be required to enter a credit, as of the 19th day of November, 1894, on the two notes still outstanding, for the amount of $486.85, as hereinbefore ascertained, and also the privilege to Hamilton, for and during the remainder of the year 1897, to cut and remove the' timber on the lands of defendant under his contract. This result would have been inevitable, notwithstanding any testimony which was objected to, and, therefore, such objections become. abstract questions.
This being my conclusion, concurred in by Mr. Justice Jones, although not concurred in by the other two Justices, the effect is that the judgment of the Circuit Court is modified in accordance with the views hereinbefore announced by me. It is accordingly so adjudged.
Mr. Justice Jones concurs in the above opinion.